Case 1:19-cv-01181-FJS-CFH Document 20 Filed 10/15/19 Page 1 of 2

MICHAEL A. KORNSTEIN
SUSAN CARROLL PICOTTE
PHILLIP G. STECK

KELLY L. MALLOY POGODA
DAVID C, ROWLEY

CARLO A.C. DE OLIVEIRA +

DENNIS W. HABEL
CAROLINE W.T. LANG
BRETT D. FRENCH +
COLIN D. DWYER
BRIAN BP, BEINHART

#ALSO ADMITTED IN VERMONT
ALSO ADMITTED IN MASSACHUSETTS

Via ECF Filing and

COOPER
AERVING

ATTORNEYS AT LAW ° ESTABLISHED 1785

coopererving.cam

COOPER ERVING & SAVAGE LLP
392 NORTH PEARL STREET
ALBANY, NEW YORK 12207-2797
(5£8) 449-3900
FACSIMILE (S18) 432-3141

CUPFTON, PARK OFFICE
1520 CRESCENT ROAR — SUITE 400
CLIFTON PARK, NEW YORK 12065
(528) 371-0716

SARATOGA SPRINGS OFFICE
63 PUTNAM STREET
SARATOGA SPRINGS, NEW YORK [2866
{518} 244-8918

October 15, 2019

JAMES FENIMORE COOPER
(1888-1938)

WM. VAN RENSSELAER ERVING
1925-1940}

B. JERMAIN SAVAGE
(1910-1952)

SENIOR COUNSEL
TERRANCE P. CHRISTENSON

OF COUNSEL
CHRISTOPHER P. FLINT*
PAUL F. DWYER

DAVID R. GREEN
CAROLYN B. GEORGE

REPLY TO ALBANY OFFICE
MKORNSTEIN@COOPERERVING.COM
DIRECT DIAL: (5168) 432-3126

 

Via Facsimile (315)234-8561

Hon. Frederick J, Scullin, Jr.
James M, Hanley Federal Building
100 South Clinton Street
Syracuse, New York 13261-7255

Re: Cachet Financial Services v. MYPAYROLLHR, LLC; Michael Mann; et al.
Civil Action No. 19-CV-1181

Dear Judge Scullin:

I participated in a teleconference on October 10, 2019 to address plaintiff's request for a
TRO and Preliminary Injunction in this case. I had just been retained that morning on behalf of
C, David Rhoades as Receiver of Southwestern Payroll Services, Inc., an Oklahoma corporation,
Southwestern Payroll Services, Inc. (“Southwestern”) is a defendant in this action.
Unfortunately, I did not have sufficient time to thoroughly review plaintiffs papers submitted in
request for its application for the TRO and Preliminary Injunction and focused primarily on its
request for a TRO and Preliminary Injunction as it related to a freezing of the various bank
accounts listed in its application. I indicated at the time that we had no objection to the TRO and
Preliminary Injunction with respect to the restraint of the assets in any bank account controlled
by Michael Mann or MYPAYROLLHR, LLC.
Case 1:19-cv-01181-FJS-CFH Document 20 Filed 10/15/19 Page 2 of 2

Hon. Frederick J. Scullin, Jr.
October 15, 2019
Page 2

 

However, the Order to Show Cause also seeks an Order of Attachment under New York
Law. Upon further review of plaintiffs application, I believe its request for an attachment at this
stage is premature and therefore object to the course granting an Order of Attachment at this
point. It seems to me that the restraint on the accounts is sufficient to safe guard the assets in
question. There well may be other claimants, including Southwestern, that will assert provable
claims to some of these assets. For example, Southwestern which did not use the services of
Cachet Bank, has already identified that some of its clients’ tax funds have been deposited into
Pioneer Savings Bank account number ending in 2440.

The grounds for attachment set forth in New York CPLR §6201(3) indicate that an Order
of Attachment may be granted when the defendant, “with intent to defraud its creditors or
frustrate the enforcement of a judgment that might be rendered in plaintiffs favor, has assigned,
disposed of, encumbered or secreted property or removed it from the estate or is about to do any
of these acts”. It is submitted that the accounts in question do not meet that standard because
they have not been secreted or removed from the estate. In point of fact, the principal
defendant Michael Mann has consented to the restraint against the accounts and that should be
sufficient to protect all parties at the onset of this litigation.

For the foregoing reasons, while Southwestern has consented to the TRO and Preliminary
Injunction in so far as it applies to the restraining of these accounts it does object to the further
relief of granting an attachment of the assets listed in its application. Any final determination on
the request for an Order of Attachment should be deferred until the hearing on Cachet’s motion
on December 4, 2019.

Thank you for your consideration.
Very truly yours,
COOPER ERVING & SAVAGE LLP
fines fem bs.
MAK: raw Michael A. Kornstein

cc; ajayne@bgjclaw.com; john@heutmaker.com; mkoenig@hinckleyallen.com; Farber, Evan;
MattAnderson; Platt, Daniel

277116
